Citation Nr: 1129423	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter was last before the Board of Veterans' Appeals (Board) in March 2011 on appeal from a September 2008 rating decision by the Buffalo, New York Regional Office (RO). The September 2008 rating decision granted entitlement to service connection for MDD and assigned a 50 percent disability rating.  The Board remanded the claim in March 2010 for additional development and, in a June 2010 rating decision, the RO granted a 70 percent rating effective the date of the claim for service connection.  However, the Veteran did not indicate that the June 2010 increase satisfied his appeal and, in March 2011, the Board again remanded the claim for additional development.

In March 2010, the Board also remanded a claim of entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).  However, during the pendency of his appeal, the RO granted entitlement to TDIU in a June 2010 rating decision, effective April 30, 2007.  Where a claim is granted in full during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the Veteran has not submitted any statements reflecting disagreement with the portion of the June 2010 rating decision granting entitlement to TDIU, that matter is not before the Board and is not reflected on the title page.


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  The evidence does not establish that, prior to May 28, 2010, the Veteran's MDD, alone, was more severe than as characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

3.  The evidence establishes that the Veteran's MDD, since May 28, 2010, approximates total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

4.  The record reflects that the Veteran has, during the appellate period, experienced hospitalization for MDD, but does not reflect that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent or MDD are not met prior to May 28, 2010.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for a 100 percent disability rating for MDD are approximated from May 28, 2010.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

This case was remanded in March 2010 for the provision of a VA examination and in March 2011 for the RO/AMC to obtain additional VA records and records from the Social Security Administration (SSA). The claims file reflects that an examination was conducted in May 2010, additional VA records were gathered, and SSA records were obtained.  Thus, the Board finds that all actions and development directed in the 2010 and 2011 remands have been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A March 2007 letter explained the evidence necessary to substantiate a claim for service connection.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Veteran was not subsequently notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, SSA records, and reports of VA examinations (pertinently, July 2008 and May 2010).  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Both VA examination reports reflect review of the claims file, examination of, and interview with, the Veteran, as well as description and evaluation of his MDD.  As the examination reports reflect thorough and contemporaneous evaluation of the Veteran's MDD, the Board finds those examination findings sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  Further, the Veteran has not alleged that his MDD worsened after the last examination.  Accordingly, the Board finds that an additional examination is not required and the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Rating for MDD

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  The following discussion addresses the Veteran's levels of disability from the time the claim for service connection was filed in January 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The standard of proof to be applied in decisions on all claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran seeks entitlement to a disability rating in excess of 70 percent for his service connected psychiatric disability.  He submitted a claim for service connection in January 2007 and that claim was granted in September 2008 when the RO assigned a 50 percent disability rating.  The Veteran timely appealed that decision, noting disagreement with the level of disability that was assigned.  In June 2010, the RO granted a 70 percent disability rating effective the date of his claim, but the Veteran has not indicated that increase satisfied his appeal.  For the reasons and bases discussed below, the Board finds that the 70 percent rating is appropriate for his disability prior to May 28, 2010 and a 100 percent rating is appropriate thereafter.

The Veteran's psychiatric disorder has been evaluated under the general rating formula for mental disorders (38 C.F.R. § 4.130):

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was seen for psychiatric treatment in January 2007.  He reported multiple stressors including health issues and eviction; he described his mood as okay some days, depressed some days, and stressed some days.  The nurse practitioner observed that he was neatly dressed, alert, oriented, and displayed good insight and judgment.  A GAF score of 58 was assigned.  In later January, his GAF was 55 and he reported an inability to function over the past two (2) days.  However, although he reported being depressed, he was neatly dressed, alert, and oriented.  The Veteran denied suicidal or homicidal ideation.

In February 2007, the Veteran was seen again and the treatment note reflects that he reported feeling increasingly depressed over the past three (3) months.  He also reported that he had missed several weeks of work due to an intestinal infection and that he received notice that his employer was considering his removal due to speaking inappropriately to a supervisor.  He denied having thoughts of harming himself or others, but reported, in regard to a substance abuse issue, that he was feeling weak.  He was hospitalized at that time.

The following day he was seen in hospital and reported vague suicidal ideation, but no plans to harm himself or others.  Subsequently he was seen again and reported that his mood was "alright;" his affect was appropriate and he was observed joking with visitors.  His speech was coherent and his thoughts were goal directed; he denied any hallucination as well as any suicidal or homicidal thoughts.    The Veteran subsequently was discharged without any imminent risk concerns.

A March 2007 follow-up treatment note indicates that the Veteran was working through his depression and said that it "comes and goes."  He denied homicidal and suicidal ideation, but reported an increase in his anxiety with situational stressors.  The nurse practitioner noted that he was neatly dressed with a congruent affect and good insight and judgment.  A GAF of 58 was assigned.

The following month, April 2007, the Veteran reported feeling "fairly stable" and was again observed to be neatly dressed with a congruent affect and good insight and judgment.  He denied homicidal and suicidal ideation.  Another GAF of 58 was assigned.

In November 2007, the Veteran was admitted for inpatient treatment of his depression and substance abuse issues.  His GAF was 40 and although he admitted past thoughts of suicide, stated that he never thought of any plans for suicide.  He was observed to have good hygiene and grooming, no hallucinations or suicidal/homicidal ideation, insight and judgment were fair, and he was alert and oriented.  In a December 2007 statement, the Veteran reported that he missed "too much" work because of his asthma and stated that he stays in bed and gets depressed.  At the time of his discharge in early January 2008, he reported still being slightly depressed and having difficulty sleeping (waking up several times a night and having difficulty getting back to sleep).  However, there was no evidence of anxiety, delusions, or paranoia.  His insight and judgment were intact and his perception was not distorted.  He reported that his treatment was effective and was assigned a GAF score of 55.  His discharge summary reflects that he did not experience suicidal or homicidal ideation during his stay.

A January 2008 behavioral health outpatient progress note states that the Veteran was employed, but quit his job because he was not happy with "the work milieu."  He reported episodes of depression and crying due to the death of his mother.  His sleep was described as fair and without any nightmares.  He was neatly dressed with adequate concentration and cognitive function and good insight and judgment.  He denied homicidal and suicidal ideation.  There was no evidence of psychosis or mania.

In early February 2008, the Veteran was seen for a vocational rehabilitation consultation.  He reported that he left his last job due to stress and a back injury; he was noted to be unemployable.  A February 2008 mental health treatment note indicates that the Veteran complained of anger and depression that his health care provider thought might be related to substance abuse.  Eye contact was good and speech was normal; memory for recent and remote events was described as adequate.

In March 2008, the Veteran complained of being depressed "from time to time."  He reported that he was last hospitalized for suicidal ideation.  He was alert and oriented, well-groomed and calm, denied any hallucinations or delusions, denied homicidal or suicidal ideation, had appropriate affect and normal mood, but his judgment was mildly impaired and his insight was fair.  He reported that sometimes his memory was good and sometimes it was not.  He was assigned a GAF score of 50.

The Veteran reported for treatment of depression in May 2008.  He stated that he had been hospitalized for depression in the last month, but could not recall the name of the hospital or when he was admitted and discharged; the claims file reflects no such hospitalization.  The psychiatrist noted that his judgment was impaired and assigned a GAF score of 50.  The Veteran was alert, oriented, cooperative, and pleasant.  He denied hallucinations, delusions, and suicidal/homicidal ideation.

In mid-July 2008, the Veteran was admitted for inpatient psychiatric treatment of his MDD and his substance abuse issues.  He complained of feeling depressed and suicidal; he was assigned a GAF of 35.  Four (4) days later he was discharged and assigned a GAF of 45.  His affect was appropriate, speech was coherent, thought process was logical, and he denied any hallucination or delusions as well as any active suicidal or homicidal thoughts or plans.  He was oriented and responsive with fair attention and concentration, but mildly impaired judgment.

He was afforded a VA examination in July 2008.  The report reflects review of the claims file and a summary of the Veteran's past treatment.  The examiner noted a fairly steady decline in the Veteran's GAF scores since September 2004 and commented that the Veteran was an inpatient at the time of the examination.  He said that he was hospitalized after having thoughts of jumping, and planning to jump, off a nearby bridge.  He reported that he had to leave his last job due to increasing problems with his asthma and a gastrointestinal infection.  The examiner noted that the Veteran stated he had been placing himself into more risky situations without regard to personal safety and remarked that behavior was suggestive of his depression becoming more pervasive.  The examiner noted that the Veteran's grooming was fair, he was alert and oriented, his affect was somewhat depressed, showed no delusional features, demonstrated logical thought processes, and did not appear to have any hallucination or delusions.  However, the examiner opined that he was not emotionally stable enough to handle his own funds.  MDD was described as in partial remission and a GAF of 46 was assigned for both MDD and polysubstance abuse; the examiner stated that GAF for MDD alone was 50.

Later July 2008 treatment notes reflect that the Veteran transferred from inpatient treatment to domiciliary care.  He reported at the domiciliary that he had been hospitalized due to severe depression and suicidal ideation, but stated he was not currently suicidal.  The Veteran reported experiencing moments of anger and difficulty associating with others.  He was well-dressed and his self-care was evident.  Speech was normal, affect was full-range, mood was congruent, cognitive functions were stable and normal, and a GAF of 50 was assigned.

In August 2008, the Veteran was involved in a motor vehicle accident during a domiciliary transfer.  A private hospital note reflects anxiety and depression as part of his past medical history.  He subsequently received medical treatment for a resulting neck injury.  In September 2008, he reported that his pain was poorly controlled and was seen multiple times for physical therapy and pain control.  An October 2008 treatment note describes his depression as stable.  A mental evaluation in November 2008 reflects that his alcohol abuse was in remission, but his MDD was moderate.

In January 2009, the Veteran denied any thoughts of self harm, but reported persistence of depression.  He received a mental status examination in March 2009 after reporting depression and vague suicidal/homicidal ideation.  The Veteran stated that he was feeling hopeless and short-tempered, but denied any plan or intent to act on suicidal ideation.  He requested, and was granted, voluntary admission for stabilization.  At the time of admission, the Veteran was well-groomed, cooperative, alert, and oriented, but reported feelings of depression and fleeting suicidal ideation.  He denied hallucinations or psychosis; his insight and judgment were fair.  A March 2009 discharge summary reflected a GAF of 51.

Several months later, in June 2009, the Veteran reported for treatment for feelings of depression and some homicidal ideation; he reported being sporadically non-compliant with his medication and feeling increasingly angry with low energy, decreased appetite, and decreased interest in things he used to enjoy.  The Veteran stated that he had gotten into fights and did not feel safe in the community.  He requested voluntary admission, but no beds were immediately available.  He was well-groomed, alert, and oriented with linear thoughts and fair insight and judgment.

In July 2009, the Veteran was again admitted for treatment and worked with an addiction therapist, a psychiatric nurse, and a psychologist.  He reported a high level of anxiety at time of admission and discharge, but his speech was normal and thoughts were clear and he did not evince any hallucinations, delusions, or paranoia.  His perception was not distorted and his insight and judgment were described as "fairly good."  He was able to sleep without difficulty.  He was discharged in November 2009 with a GAF of 55.

A December 2009 intake note reflects a GAF of 45 and that the Veteran reported that he struggled at that time of year due to past family deaths.  A January 2010 note reflects the same report from the Veteran and notes an increase in his depression.  In March 2009, the Veteran was discharged and was assigned a GAF score of 58.

Another VA examination was conducted in May 2010.  The examination report reflects that the Veteran reported receiving VA treatment from a psychiatrist whom he said he no longer trusted and a social work associate.  He stated that his symptoms had worsened since the last evaluation due to lower motivation and mood as well as hopelessness and social withdrawal with feelings of worthlessness.  He reported some assaultive behavior, but no suicidal history.  The examination report reflects that the Veteran said he left his last job due to depressed mood and back problems.  Upon examination, he was cooperative, well-groomed, spoke and made eye contact appropriately, and evinced coherent thoughts with no evidence of hallucinations or delusions.  He was oriented and attentive and displayed concentration, but his memory skills were described as impaired in that he could only recite four (4) digits forward and three (3) digits backwards.  The Veteran reported some crying spells and admitted to homicidal ideation, but without intent to follow through, and denied suicidal ideation.

The 2010 examiner opined that the Veteran was capable of managing benefits in his own best interest, but he stated that his MDD had worsened slightly since the last examination and that the Veteran was likely now unemployable solely due to psychiatric symptoms (such as irritability and social withdrawal).  The examiner opined that the Veteran's symptoms now resulted in total occupational and social  impairment such that he would be unable to obtain or regain substantially gainful employment.  A GAF of 40 was assigned due to the Veteran's report of homicidal ideation and thoughts of death.

Records from the SSA reflect that the Veteran was granted disability benefits in a March 2010 decision.  A January 2008 disability interview report states that the Veteran was pleasant and showed no evidence of difficulty understanding, reading, being coherent, concentrating, talking, or answering.  The Veteran submitted a January 2008 statement to SSA that he was unable to go to work many days due to depression and that asthma attacks also prevented him from going to work.  February 2008 SSA internal medicine evaluation notes reflect the Veteran's history of major depression.  A February 2008 report on the Veteran's functioning reflects the following contentions made by the Veteran: he cannot sleep at night and wakes up sweating; he does not dress like he used to; he has lost interest in activities; he goes to church sometimes, but generally stays in; he sometimes has problems paying attention; he does not trust anyone; and he frequently feels like "giving up." 

 In May 2008, the SSA conducted a psychiatric evaluation.  The report reflects that the Veteran displayed a depressed affect, dysthymic mood, minimal impairment in recent and remote memory, and fair insight and judgment.  The examiner stated that the Veteran had the capacity to understand, remember, and carry out simple instructions and could respond appropriately to supervisors and coworkers.  The report also reflects that the Veteran was able to sustain concentration for a meaningful period relative to the work day.  However, the examiner noted that he may have some difficulty with stressful work situations or dealing with changes in routine.  In June 2008, SSA evaluators determined that his disabilities, mental and physical, were not severe enough to prevent him from working.

Despite the June 2008 opinion of evaluators, the Veteran was, in March 2010,  determined to have been disabled since April 30, 2007.  The March 2010 decision states that the Veteran would be able to perform sedentary work except that his depression and pain render him unable to tolerate normal work stress.  He was determined to have been disabled since April 2007 due to his depressive disorder and back and neck pain.

As noted above, the Veteran's MDD is rated as 70 percent disabling.  A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

Here the Veteran has been observed to experience occupational and social impairment due to MDD.  That impairment is due to symptoms such as depressed mood, anxiety, some suicidal ideations, intermittent periods of inability to perform occupational tasks, difficulty in adapting to stressful circumstances, irritability with violence, and some memory impairment.  These symptoms are encompassed by a 70 percent disability rating.  A 70 percent rating also encompasses many symptoms not displayed by the Veteran, such as the following: obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; and neglect of personal appearance and hygiene.  As such, the Board finds that he was adequately compensated by the 70 percent disability until May 2010 when a VA examiner noted that his MDD had worsened to the point of total occupational and social impairment.

Although GAF scores are just one of the medical findings employed in a rating determination and the score assigned does not determine the disability rating VA assigns (see Massey v. Brown, 7 Vet. App. 204, 207 (1994)), the Board observes that the Veteran was assigned overall GAF scores of 46 in 2008 and 40 in 2010; in between those examinations, his scores ranged from 35 to 58.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The claims file reflects that the Veteran only was assigned a GAF in the 31 to 40 range for a period  four (4) days; it was then increased to 45.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms.

The evidence of record reflects that the Veteran's MDD, prior to May 2010, was manifested by symptoms consistent with a 50 percent or 70 percent disability rating.  However, as noted above, in May 2010, a VA examiner opined that the Veteran's MDD had worsened slightly since the last examination.  The examiner stated that the Veteran was likely now unemployable solely due to psychiatric symptoms.  Prior to this medical opinion, there is no evidence that the Veteran's MDD was manifested by symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

Although the Veteran's treatment record does reflect instances of suicidal ideation, it does not reflect a persistent danger of self harm.  The Veteran only noted one (1) plan, rather than mere ideation, for suicide in July 2008.  He informed a July 2008 VA examiner that he had a plan to jump off of a bridge.  However, just days earlier, he denied having formulated any plan and, both prior to and after that examination, the Veteran denied any tendency to self harm beyond ideation.  A Veteran's personal interest may affect the credibility of the evidence (Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991)) and the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran did report placing himself into more risky situations in July 2008 and experiencing irritability and instances of fighting in June 2009, but a 70 percent disability rating encompasses impaired impulse control, to include unprovoked irritability with periods of violence.  No medical professional opined that the Veteran's irritability created persistent danger of harm to others, but the VA examiner observed in May 2010 that his irritability now significantly impacted his ability to obtain and maintain employment as well as social relationships.

Pursuant to 38 C.F.R. § 4.7, a higher disability evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  As the May 2010 VA examination report indicates that the Veteran's MDD, at that time, resulted in manifestation of additional irritability and overall worsening of symptoms causing total occupational and social impairment, the Board finds that the current disability picture, from May 2010, more nearly approximates the criteria for a 100 percent disability rating.  Gilbert, 1 Vet. App. 49.  A 100 percent rating will therefore be granted effective the date of the VA-sponsored examination, May 28, 2010.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the Veteran has required hospitalizations for his MDD symptoms and that this mental disorder (as well as physical disabilities) impacted his occupational functioning.  However, that impact is contemplated by his schedular disability evaluations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  Specifically, a 70 percent disability rating contemplates symptoms, such as those precipitating the Veteran's hospitalizations, that interfere with routine activities and affect the ability to function independently.  A 70 percent rating also contemplates an inability to establish and maintain relationships.  The 100 percent disability rating, assigned effective May 28, 2010, contemplates total occupational and social impairment; this rating is the highest evaluation possible under the rating schedule.

As described above, the manifestations of the Veteran's MDD are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

A initial disability rating in excess of 70 percent for MDD is denied prior to May 28, 2010.

A disability rating of 100 percent for MDD is granted from May 28, 2010.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


